Citation Nr: 0004925	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-45 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 5, 1993, 
for the grant of increased special monthly compensation for 
the loss of use of the left arm and left leg, including the 
issue of whether prior rating decisions were based on clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from October 1966 to February 
1968.  These matters come to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the special monthly compensation 
payable to the veteran from the rate equal to 38 U.S.C.A. 
§ 1114 (m) to the intermediate rate between 38 U.S.C.A. 
§ 1114(m) and (n).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (formerly 38 U.S.C. § 314(l)), 38 C.F.R. 
§ 3.350(b).  

Special monthly compensation is payable at a higher rate if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prostheses in 
place, or has suffered blindness in both eyes, rendering such 
veteran so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(m), 38 C.F.R. § 3.350(c).  

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(m) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  Amputation is a prerequisite except 
for loss of use of both arms and blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n), 38 U.S.C.A. 
§ 3.350(d).

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(n), anatomical loss or loss of use of 
one extremity with the anatomical loss or loss of use of 
another extremity at a level or with complications preventing 
natural elbow or knee action will entitle the veteran to the 
intermediate rate between 38 U.S.C.A. § 1114(l) and (m).  
38 U.S.C.A. § 1114(p), 38 C.F.R. § 3.350(f)(1).  

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(n) and the intermediate rate payable 
as explained above, an additional single permanent disability 
or combination of permanent disabilities independently rated 
at 50 percent or more will afford entitlement to the next 
higher intermediate rate or, if already entitled to the 
intermediate rate, to the next higher statutory rate payable 
under 38 U.S.C.A. § 1114.  In no event may the amount payable 
exceed that provided in 38 U.S.C.A. § 1114(o).  The 
combination of permanent disabilities independently ratable 
at 50 percent or more must be separate and distinct and 
involve different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 U.S.C.A. 
§§ 1114(l)-(n).  If the multiple entitlement is based on loss 
or loss of use of extremities that is caused by the same 
etiological disease or injury, that disease or injury may not 
serve as the basis for the independent rating unless it is so 
rated without regard to the loss or loss of use.  38 U.S.C.A. 
§ 1114(p), 38 C.F.R. §§ 3.350(f)(3). 

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of a prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 C.F.R. § 3.350(c)(2).

In an August 1969 rating decision the RO granted a permanent 
and total disability rating for the residuals of shrapnel 
wounds to the head, including chronic brain syndrome and left 
hemiparesis, rated as 100 percent disabling; skull loss, 
rated as 50 percent disabling; left homonymous hemianopsia, 
rated as 30 percent disabling; and partial deafness, rated as 
noncompensable.  The RO also granted entitlement to special 
monthly compensation.  The rating decision indicates that 
special monthly compensation was granted pursuant to 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3), based on 
the veteran having lost the use of one upper extremity at a 
level or with complications preventing natural elbow action, 
having lost the use of one lower extremity, and having 
additional disabilities rated at 50 percent or higher.  The 
RO granted special monthly compensation at the rate equal to 
38 U.S.C.A. § 1114(m).

The August 1969 rating decision was confirmed and continued 
in July 1971.  In an April 1978 decision, in which the RO 
determined that the veteran was entitled to specially adapted 
housing, the RO found that the veteran had lost the use of 
one lower extremity and one upper extremity, but did not 
specify the level at which functioning was lost.

The report of a medical examination in June 1984 indicates 
that the veteran had total left spastic hemiparesis, that he 
wore a full leg brace and full arm splint, and that the left 
upper and lower extremities were atrophied.  In August 1984 
and January 1989 decisions the RO denied entitlement to an 
increase in the special monthly compensation awarded in 
August 1969.

In a June 1989 rating decision the RO modified the terms of 
the grant of special monthly compensation that had been 
awarded in August 1969.  The RO found that in accordance with 
38 U.S.C.A. § 1114(p), the veteran was entitled to the 
intermediate rate between 38 U.S.C.A. § 1114(l) and 
38 U.S.C.A. § 1114(m) on account of the loss of use of one 
arm with the loss of use of one leg at a level or with 
complications preventing natural knee action.  38 C.F.R. 
§ 3.350(f)(1).  The RO also increased the rate of special 
monthly compensation to the rate equal to 38 U.S.C.A. 
§ 1114(m) for having additional disabilities rated at 
50 percent or higher, in accordance with 38 C.F.R. 
§ 3.350(f)(3).  The effective date for the modification was 
in February 1968, following the veteran's separation from 
service.  Although explained in two separate paragraphs, the 
net result of this revision had no effect on the special 
monthly compensation that the veteran received, in that the 
rate payable continued to be that equal to the rate specified 
in 38 U.S.C.A. § 1114(m).

In the May 1995 rating decision the RO increased the special 
monthly compensation to the intermediate rate between 
38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n) effective 
October 4, 1993.  The RO apparently found that the left 
hemiparesis resulted in the loss of use of the left arm, at a 
level or with complications preventing natural elbow action, 
and the left leg, at a level or with complications preventing 
natural knee action, which entitled the veteran to the rate 
specified in 38 U.S.C.A. § 1114(m).  His additional 
disabilities rated at 50 percent or higher warranted an 
increase to the intermediate level between 38 U.S.C.A. 
§ 1114(m) and (n) in accordance with 38 C.F.R. § 3.350(f)(3).

In a November 1995 statement the veteran's representative 
claimed that the original August 1969 rating decision, and 
all subsequent rating decisions, were clearly and 
unmistakably erroneous in not granting special monthly 
compensation at the intermediate rate between 38 U.S.C.A. 
§ 1114(m) and (n) effective with the veteran's separation 
from service.  The representative contends that the evidence 
clearly showed that the veteran had lost the use of the left 
arm and the left leg as early as February 1968, which would 
entitle him to the rate specified in 38 U.S.C.A. § 1114(m), 
and that his additional disabilities established entitlement 
to the intermediate rate between 38 U.S.C.A. § 1114(m) and 
(n).

In an April 1996 rating decision the RO determined that the 
August 1969 rating decision was not clearly and unmistakingly 
erroneous in denying entitlement to special monthly 
compensation in excess of the rate equal to that specified in 
38 U.S.C.A. § 1114(m).  The RO found that although the 
evidence of record in August 1969 indicated that the veteran 
had lost the use of the left arm, at a level or with 
complications preventing natural elbow action, and the left 
foot, it did not indicate that he had lost the use of the 
left leg at a level or with complications preventing natural 
knee action, which is required to support the higher rate.

The RO has not, however, reviewed any of the rating decisions 
subsequent to the August 1969 decision in order to determine 
whether they were based on clear and unmistakable error.  The 
Board does not have jurisdiction to decide that issue in the 
first instance.  See Shockley v. West, 11 Vet. App. 208, 214 
(1998) (a jurisdiction-conferring notice of disagreement 
cannot be filed if the claim has not been adjudicated by the 
RO).  Because the veteran's appeal generally pertains to 
entitlement to an earlier effective date for the grant of the 
increased special monthly compensation, a finding of clear 
and unmistakable error in any of the rating decisions 
preceding the May 1995 decision is inextricably intertwined 
with his current appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

The Board notes that as of June 1984 the medical evidence 
indicates that the veteran had total left spastic 
hemiparesis, that he wore a full leg brace and full arm 
splint, and that the left upper and lower extremities were 
atrophied.  The medical evidence indicates that his condition 
has not significantly worsened since 1984, and that he 
continues to require a full arm splint and knee-ankle-foot 
brace on the left leg in order to ambulate.  The evidence 
resulting from the June 1984 medical examination, in the 
absence of any evidence to the contrary, could constitute 
compelling evidence that an increase in the special monthly 
compensation was warranted when that issue was addressed in 
August 1984 and subsequently.  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996) (the failure to consider highly 
probative evidence violates 38 C.F.R. § 3.303, and may 
constitute clear and unmistakable error).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  After undertaking any development 
deemed to be appropriate, the RO should 
adjudicate the issue of whether the 
rating decisions issued between August 
1969 and May 1995 were based on clear and 
unmistakable error in denying entitlement 
to special monthly compensation in excess 
of the rate equal to that specified in 
38 U.S.C.A. § 1114(m).

2.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


